        Case 1:20-cv-01420-NONE-JLT Document 7 Filed 11/23/20 Page 1 of 1


1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT
9                                   EASTERN DISTRICT OF CALIFORNIA
10
11   I.D.L., et al,                                        No.: 1:20-cv-01420 NONE JLT

12                    Plaintiffs,                          ORDER GRANTING STIPULATION TO
             v.                                            DISMISS THE FIRST, SECOND, THIRD,
13
                                                           FOURTH AND FIFTH CAUSES OF ACTION;
14   COUNTY OF KERN, et al.,                               ORDER REMANDING THE MATTER TO
                                                           STATE COURT
15                    Defendants.                          (Doc. 6)
16
17           Based upon the stipulation of the parties, the Court ORDERS:
18           1.       The stipulation (Doc. 6) to dismiss first, second, third, fourth and fifth causes of
19   action is GRANTED;
20           2.       Because this case was removed to this court only recently, no judicial resources
21   have been expended on it. See Carnegie-Mellon Univ. v. Cohill, 484 US 343, 350 (1988).
22   Consequently, the court declines to exercise supplemental jurisdiction and REMANDS the matter
23   to the Kern County Superior Court.
24
25   IT IS SO ORDERED.

26       Dated:       November 20, 2020
                                                          UNITED STATES DISTRICT JUDGE
27
28
